                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

     NATIONWIDE MUTUAL FIRE INS. CO., )
                                      )
          Plaintiff,                  )
                                      )                               Case No. 3:19-cv-289
     v.                               )
                                      )                               District Judge Atchley
     ANDREW RAGONE, et al.,           )
                                      )                               Magistrate Judge Guyton
          Defendant.                  )
                                      )
                                      )
                                      )
                                      )
                                      )


                                                       ORDER


          On April 30, 2021, United States Magistrate Judge Bruce Guyton filed a Report and

 Recommendation [Doc. 34] pursuant to 28 U.S.C. § 636 and the undersigned’s Referral Order

 [Doc. 32]. Magistrate Judge Guyton recommends that Plaintiff’s Motion for Default Judgment

 against Andrew Ragone [Doc. 25] be granted in part and denied in part. [Doc. 34 at 8]. Defendant

 Ragone has not filed an objection to the Report and Recommendation and the time to do so has

 expired. 1 Nevertheless, the Court reviewed the Report and Recommendation, as well as the record

 in this case, and agrees with Magistrate Judge Guyton’s well-reasoned conclusions.

          Accordingly, the Court ACCEPTS and ADOPTS the findings of fact and conclusions of

 law set forth in the Report and Recommendation [Doc. 34]. Plaintiff’s Motion for Default


 1
   Magistrate Judge Guyton advised that the parties had fourteen (14) days in which to object to the Report and
 Recommendation and that failure to file objections within the time specified would waive any right to appeal. [Doc.
 34 at 7-8, n.1]; see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (“It does not appear
 that Congress intended to require district court review of a magistrate judge’s factual or legal conclusions, under a de
 novo or any other standard, when neither party objects to those findings.”).



Case 3:19-cv-00289-CEA-HBG Document 37 Filed 05/24/21 Page 1 of 2 PageID #: 273
 Judgement as to Andrew Ragone [Doc. 25] is GRANTED IN PART AND DENIED IN PART.

 Default judgment shall be rendered against Defendant Ragone as to the extent that Plaintiff is

 entitled to withdraw its defense that it provided to Defendant Ragone under reservation of rights

 in the lawsuit instituted by Defendant Musolino in the Knox County action.



        SO ORDERED.

                                             /s/ Charles E. Atchley Jr.___________
                                             CHARLES E. ATCHLEY JR.
                                             UNITED STATES DISTRICT JUDGE




                                     2
Case 3:19-cv-00289-CEA-HBG Document 37 Filed 05/24/21 Page 2 of 2 PageID #: 274
